COFFEY, J.
1. The court is of opinion that the decree of distribution of May 15, 1882, was properly made, and was within the jurisdiction of this court. I cannot assent to the view of the counsel for the petitioner upon this point.
2. Having by that decree disposed of the subject matter, nothing remains within the jurisdiction of this court, except *120to compel obedience to the decree, in case it should have been disobeyed, which is not the case.
3. The petitioner is estopped, as administratrix, by that decree, from complaining of the exercise of a power possessed by the court and invoked upon her own request in behalf of herself as widow, and as guardian of the minor, and by the adult child, and in which, as administratrix, she must be held to have concurred.
No other result can be reached by the court consistently with my opinion of the law or of the principles of equity. Order discharged.